                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LINDA LIPPOLIS,                                      :                  CIVIL ACTION
           Plaintiff                                  :
                                                      :                  NO. 19-2102
                 v.                                   :
                                                      :
 FLORENCE BAILEY, ET AL.                              :
          Defendants                                  :

                                            MEMORANDUM

       On May 15, 2019, Plaintiff Linda Lippolis filed a Complaint against Defendants Florence

and Andrew Bailey (the “Bailey Defendants”), as well as Defendant Nationwide Insurance

Company (“Nationwide”). (ECF No. 1.) In her Complaint, Lippolis alleges that 1) the Bailey

Defendants reside in, and are citizens of, New Jersey, 2) Nationwide has a principal place of

business in Ohio, and 3) the underlying accident occurred in New Jersey. (Id. at ¶¶ 2-5, 7.) Upon

review of these allegations, and mindful of the venue requirements set forth in 28 U.S.C. § 1391,

this Court ordered the Parties to show cause why this Court should retain venue and not transfer

this matter to the District of New Jersey or another more appropriate venue. (ECF No. 6.) Lippolis

and Nationwide have responded, and this issue is now ripe for consideration.

       Under 28 U.S.C. § 1391(b), Plaintiffs may bring a civil action in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” On the face of the pleadings, venue is not proper here, and none of the
Parties has suggested otherwise. The pleadings and responses to the Order to Show Cause make

plain that neither the Bailey Defendants nor Nationwide reside in the Commonwealth of

Pennsylvania, where this judicial district is located. Likewise, none of the events giving rise to

this case occurred in the Eastern District of Pennsylvania. Instead, the Complaint sets forth that

the underlying car accident occurred in the District of New Jersey, the same district in which the

Bailey Defendants reside. The Court notes that there is no evidence that Lippolis has served the

Baileys with original process in this matter, and the Bailey Defendants did not respond to the

Court’s Order to Show Cause.

       Both Lippolis and Nationwide, however, have suggested that this matter be transferred to

the Middle District of Pennsylvania. (ECF Nos. 7-8.) In support of its argument, Nationwide

points to the fact that it issued the underlying insurance policy in that District. (ECF No. 7 at 2-

3.) Lippolis consents to this request. (ECF No. 8.) Neither fact, however, is a valid basis for

establishing venue in the Middle District of Pennsylvania under § 1391(b). First, where Lippolis

resides is irrelevant for purposes of determining the proper venue. Indeed, a plaintiff’s residence

is not a factor under the venue statute. See 28 U.S.C. § 1391(b). Thus, the fact that Lippolis

resides in the Middle District of Pennsylvania is of no moment.

       Second, it is not clear that “a substantial part of the events or omissions giving rise to the

claim[s] occurred” in the Middle District of Pennsylvania due to the mere fact that Nationwide

issued an insurance policy there. See 28 U.S.C. § 1391(b)(2). The facts regarding the negotiation

and execution of a contract, “which relate exclusively to the formation of the Agreement, are both

logistically and conceptually distinct from the circumstances relating to the alleged breach of the

Agreement” and are therefore not probative as to venue. TJF Assocs., LLC. v. Kenneth J. Rotman

& Allianex, LLC, No. 05-cv-705, 2005 WL 1458753, *7 (E.D. Pa. June 17, 2005). Though the



                                                 2
facts concerning issuance of a contract may be “related” to the case, they do not “‘give rise to’

plaintiff’s cause of action within the meaning of § 1391[(b)](2).” Id. at *8. Indeed, the Third

Circuit distinguishes between events or omissions that are “substantial” and those that “might only

have some tangential connection with the dispute in litigation[.]” Cottman Transmission Sys., Inc.

v. Martino, 36 F.3d 291, 294 (3d Cir. 1994).

       While “an insurer’s coverage obligations regarding an underlying lawsuit might, in some

situations, have little to do with the events or omissions giving rise to that lawsuit[,] ... [i]t would

be facile, however, to suggest that any action [based on] insurance coverage necessarily arises

from the facts related to the insurance contract.” Lumbermens Mut. Cas. Ins. Co. v. Peirce,

Raimond, & Coulter, P.C., No. 08-cv-1257, 2009 WL 1035022, *1-2 (W.D. Pa. Apr. 17, 2009)

(citation omitted). Instead, the Court’s inquiry must focus on the language of the venue statute

“and therefore on the nature of the events and omissions giving rise to the particular claim at issue.”

Id. at *2. Upon review of the pleadings and the Parties’ submissions, it appears that the issuance

of the insurance policy is not at issue here in any significant respect. Instead, like Lumbermens,

the issue between Lippolis and Nationwide is whether the insurance policy covers liability as a

result of the accident in question. The resolution of that question will depend on application of the

policy language to the underlying events that took place in the District of New Jersey.

         Given the facts that venue does not lay in the Eastern District of Pennsylvania or the

Middle District of Pennsylvania and that a substantial part of the events or omissions giving rise

to the claims occurred in the District of New Jersey, the Court concludes that the District of New

Jersey is a proper venue and will transfer this matter pursuant to 28 U.S.C. §§ 1404, 1406. An

appropriate Order follows.




                                                   3
BY THE COURT:


/s/ Joshua D. Wolson
JOSHUA D. WOLSON, J.




  4
